ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_06_FR.txt. 266

OPINION DISSIDENTE DE M. LE JUGE AL-KHASAWNEH

{Traduction ]

Il est inhabituel et malencontreux de formuler deux conclusions distinctes
dans le même paragraphe — On ne peut plus qu'accepter le paragraphe dans son
ensemble ou bien le rejeter — Voté contre le dispositif car les motifs et les
conclusions relatives à la liberté de commerce n'emportent pas la conviction et
ne sont pas justes — Accepte néanmoins en principe la conclusion relative aux
intérêts vitaux sur le plan de la sécurité — L'approche adoptée par la majorité
est trop formaliste — Le traité de 1955 garantit la liberté de commerce — Dans
les faits, le pétrole est toujours écoulé aux Etats-Unis après l'embargo — Les
principes juridiques du commerce indirect ne peuvent guère jouer le rôle de cri-
tère d'évaluation du commerce protégé par le traité — La distinction entre com-
merce direct et commerce indirect n'est pas fondée — Pertinence de l'ar-
ticle VIII du traité de 1955 — La demande reconventionnelle des Etats-Unis est
recevable sous réserve des problèmes liés à l'imputabilité à l'Iran — Asymétrie
de la preuve — Il convient de traiter la question de l'emploi de la force —
L'arrêt devrait viser la clarté et non pas tant s'attacher à la présentation.

 

1. Il est inhabituel du point de vue de la technique de rédaction telle
qu’elle est fixée et malencontreux du point de vue de la cohérence logique
d’amalgamer dans un même paragraphe du dispositif de l’arrêt (le para-
graphe 125, point 1)) deux conclusions distinctes qui ne sont pas liées
l’une à l’autre quant à leur validité ni quant à leur bien-fondé, ce qui ne
nous laisse pas d’autre choix que d’accepter le paragraphe dans son
ensemble ou bien de le rejeter.

2. Lesdites conclusions sont les suivantes:

a) il n’est pas possible de justifier les actions dirigées par les Etats-Unis
d'Amérique contre les plates-formes pétrolières iraniennes en 1987 et
1988 comme s’il s’agissait de mesures nécessaires à la protection des
intérêts vitaux des Etats-Unis sur le plan de la sécurité sous l’effet de
l'alinéa d) du paragraphe 1 de l’article XX du traité d’amitié, de com-
merce et de droits consulaires de 1955 conclu entre les Etats-Unis et
l’Iran tel qu’interprété à la lumière du droit international relatif au
non-recours à la force:

b) toutefois ces actions ne constituent pas de violation par les Etats-
Unis des obligations que leur impose le paragraphe 1 de l’article X du
même traité et qui ont trait à la liberté de commerce entre les terri-
toires des deux parties.

Telle étant la construction de ce paragraphe du dispositif, je n’ai pas
d’autre choix que de voter contre le paragraphe dans son ensemble car, si
je souscris en principe à la première conclusion relative à l’alinéa d) du

109
PLATES-FORMES PETROLIERES (OP. DISS. AL. KHASAWNEH) 267

paragraphe 1 de l’article XX, je considère que le motif et la conclusion
relatifs au paragraphe 1 de l’article X du traité ne sont pas convaincants
et, si je puis me permettre, ils ne sont pas non plus fondés.

3. Premièrement, la question est ici non de savoir si la destruction des
plates-formes faisait obstacle au commerce du pétrole entre les territoires
de deux Parties à l’époque des attaques, mais plutôt de savoir si ladite
destruction faisait obstacle à la possibilité qui s’offrait de produire du
pétrole et d’en pratiquer le commerce. Le traité de 1955 garantit la liberté
de commerce, ce qui doit s’entendre du commerce effectif comme du
commerce potentiel. La Cour n’aurait pu être plus claire quand elle a dit
dans son arrét de 1996:

«50. La Cour ne saurait en tout état de cause perdre de vue que le
paragraphe 1 de l’article X du traité de 1955 ne protège pas à pro-
prement parler le «commerce» mais la «liberté de commerce». Tout
acte qui entraverait cette «liberté» s’en trouve prohibé. Hors, sauf à
rendre une telle liberté illusoire, il faut considérer qu'elle pourrait
être effectivement entravée du fait d’actes qui emporteraient destruc-
tion de biens destinés à être exportés, ou qui seraient susceptibles
d’en affecter le transport et le stockage en vue de l’exportation.»
(Plates-formes pétrolières (République islamique d'Iran c. Etats-
Unis d’ Amérique), exception préliminaire, arrêt, C.IJ. Recueil
1996 (IT), p. 819, par. 50.)

4. Deuxiémement, il semble qu’en réalité du pétrole iranien a continué
d’être écoulé aux Etats-Unis même après l’adoption de Executive Order
12613 en date du 29 octobre 1987, car une exception est prévue dans cette
ordonnance à la section 2 6) qui dispose: «[IJ’interdiction prévue a la sec-
tion 1 ne s’applique pas: ... b) aux produits pétroliers raffinés a partir de
pétrole brut iranien dans un pays tiers». On a soutenu que le pétrole brut
se métamorphose lors du raffinage et du mélange avec d’autres produits
dans des pays tiers de sorte que le produit final ne peut plus étre considéré
comme iranien, mais l’ordonnance en question elle-même, quand elle
parle de «produits pétroliers raffinés a partir de pétrole brut iranien»,
montre clairement que, pour les Etats-Unis, l’origine iranienne du produit
final était facilement identifiable. De plus, les notions propres au droit du
commerce international peuvent difficilement servir à évaluer une liberté
de commerce qui est protégée par voie de traité. Pour qu’une telle liberté
soit violée, il suffit de démontrer que du pétrole iranien est entré aux
Etats-Unis sous forme de produits raffinés et que des fonds sont sortis des
Etats-Unis pour atteindre finalement l’Iran et couvrir le prix de ces pro-
duits. Les preuves abondent en ce qui concerne ce double mouvement.

5. Troisièmement, l’exposé des motifs est particulièrement peu convain-
cant quand il cherche à établir une distinction entre le commerce direct
protégé et le commerce indirect non protégé. Il n’y a rien dans le traité de
1955 ni dans des traités similaires auxquels les Etats-Unis sont parties qui
donne à penser que seul le commerce direct était protégé. En effet, il suffit
d’une simple analyse du texte des dispositions du traité de 1955 visant à

110
PLATES-FORMES PÉTROLIÈRES (OP. DISS. AL. KHASAWNEH) 268

permettre de savoir quelle définition de la liberté de commerce le traité
retient pour constater qu'il a été prévu que des produits originaires d’un
Etat puissent éventuellement gagner indirectement le territoire de l’autre
Etat. Ainsi, l’article VIII du traité dispose:

«1. Chacune des Hautes Parties contractantes accordera aux pro-
duits de l’autre Haute Partie contractante, quelle qu'en soit la pro-
venance et indépendamment du mode de transport utilisé, ainsi qu’aux
produits destinés à l’exportation vers les territoires de cette autre
Haute Partie contractante, quels que soient l'itinéraire et le mode de
transport utilisé, un traitement non moins favorable que...» (Les ita-
liques sont de moi.)

6. J’estime que les arguments ci-dessus démontrent qu’au sein de la
Cour la majorité a adopté une approche formaliste, sans lien avec la
réalité, en ce qui concerne la violation par les Etats-Unis des obliga-
tions leur incombant en vertu du paragraphe 1 de l’article X relatif à la
liberté de commerce. Le texte même du traité de 1955 ne conforte guère
cette approche qui paraît fondée sur des présomptions dénoncées par
les faits qui sont sans rapport avec le commerce du pétrole sous son
aspect concret. De plus, une telle approche semble déroger sous cer-
tains aspects à la jurisprudence de la Cour et j’ai à l’esprit tant l’affaire
Oscar Chinn (arrêt, C.P.J.I. série AlB n° 63, p. 65) que l’arrêt de 1996
(Plates-formes pétrolières (République islamique d'Iran c. Etats-Unis
d'Amérique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (IT),
p. 819, par. 50).

7. L’approche étroite que la majorité a retenue a eu pour conséquence
que la demande reconventionnelle des Etats-Unis a également été rejetée.
Il eût été préférable que la Cour accueille à la fois la demande de l’Iran et
la demande reconventionnelle des Etats-Unis. Cela étant, je m’empresse
d’ajouter que les problèmes relatifs à la demande reconventionnelle ont
pour origine des problèmes liés à l’imputation à l’Iran, problèmes décou-
lant en partie d’une asymétrie entre les positions respectives des deux
Etats en matière de preuve, car, pour les Etats-Unis, il n’est pas question
de leur imputer les attaques dirigées contre les plates-formes pétrolières
alors que, pour l’Iran, le refus qu’il oppose à la reconnaissance de sa res-
ponsabilité d’actes précis et la présence d’un autre protagoniste, l’Iraq,
compliqueraient beaucoup les problèmes d’imputation. Quoi qu'il en
soit, rien n'empêche d’accueillir certains éléments de la demande des
Etats-Unis si l’obstacle de l’imputabilité est surmonté.

8. En dernier lieu, j’ai dit ci-dessus (au paragraphe 2) que je souscrivais
à la première conclusion de la Cour, qui est qu’on ne peut pas justifier les
actions des Etats-Unis en disant que ce sont des mesures nécessaires à la
protection d'intérêts vitaux en matière de sécurité, conformément aux
prescriptions de l’alinéa d) du paragraphe 1 de l’article XX du traité,
celui-ci étant interprété à la lumière du droit international sur le non-
recours à la force. On a dit qu’il n’était ni opportun ni indispensable, pour
statuer en l’espèce, de consacrer une grande partie de l’arrêt à l’examen

111
PLATES-FORMES PÉTROLIÈRES (OP. DISS. AL. KHASAWNEH) 269

du concept du non-recours a la force, d’autant que cela risquait d’amener
la Cour a franchir les limites de sa compétence, laquelle est extrêmement
étroite. La question est très largement ouverte à contestation.

9. Le facteur déterminant est que les Etats-Unis recourent a la force
armée par opposition a d’autres mesures telles que l’imposition d’un
embargo, lesquelles ne vont pas jusqu’a la force armée. Alors que la
licéité des mesures qui ne vont pas jusqu’à la force armée est sujette à un
double examen consistant a chercher si ces mesures sont essentielles et
raisonnables par rapport aux risques ressentis, quand il est fait emploi de
la force armée, il faut examiner la notion de recours a la force du point de
vue de la proportionnalité et de la nécessité en méme temps qu’il faut
chercher si les mesures en question étaient nécessaires. Je considére en
conséquence qu'il était bon que la Cour éclaire ces différents aspects dans
sa motivation. A mon sens la règle ultra petita n’a pas été violée et
l'adoption de la notion de /ex specialis (à condition que le traité de 1955
ait bien ce caractère) n’aurait pas non plus pour effet d’exclure l’applica-
tion des règles de droit international de caractère impératif.

10. Ce que j'estime a la fois regrettable et prétant à confusion, c’est
que la Cour se soit prononcée sur ces questions fondamentales du droit
international en pratiquant l’euphémisme dans la meilleure tradition, de
telle sorte que, lorsque les Etats-Unis recourent à la force et détruisent
des plates-formes pétrolières, la Cour dit qu’ils mènent des «actions». De
même, quand la Cour dit clairement que le droit international applicable
en matière de non-recours à la force correspond au droit de la Charte et
au droit coutumier (arrêt, par. 42), il faut procéder à une lecture très
attentive de l’arrêt pour trouver le lien entre les motifs et le dispositif. Un
tribunal qui dit le droit doit se soucier plus de la clarté de ses décisions
que de leur présentation.

(Signé) Awn AL-KHASAWNEH.

112
